--------------------------------------------------------------------------------

Exhibit 10.16

 
 
FIRST AMENDMENT TO WARRANT
 
THIS FIRST AMENDMENT TO WARRANT (the “Amendment”) is executed as of this 6thday
of October, 2011 by and between BLAST ENERGYSERVICES, INC., a Texas corporation
(“Company”), and the XXXXXXX(the “XXXXXXX”). All capitalized terms used but not
otherwise defined herein have the respective meanings given them in the Note
Purchase Agreement.
 
W I T N E S S E T H
 
WHEREAS,on February 24, 2011, the Company and XXXXXXXentered into that certain
NotePurchase Agreement (the “Note Purchase Agreement”);
 
WHEREAS, pursuant to the Note Purchase Agreement, on February 24, 2011 the
Company issued to XXXXXXX a warrant to purchase 12,000,000 shares of common
stock, par value $0.001 per share of the Company (the “Warrant”);
 
WHEREAS, the Company and XXXXXXX desire to amend the Warrant on the terms and
for the consideration set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1. Amendments to Warrant
 
 
a.  
The defined term “Warrant Price” in Section 8 of the Warrant is hereby amended
and restated as follows:

 
“Warrant Price” means “One Cent ($0.01), as such price may be adjusted from time
to time as shall result from the adjustment specified in this Warrant including
Section 4 hereto. Notwithstanding anything else contained in this Warrant to the
contrary, including any adjustment specified in Section 4 hereto, the Warrant
Price shall never be adjusted to greater than One Cent ($0.01), unless a Merger
Event has occurred, in which case the provisions of Section 4(b) shall apply
thereafter in determining the Warrant Price in connection with future events
after the consummation of such Merger Event.
 
 
b.  
Section 4(b)(2) shall be amended and restated as follows:

 
 
“(2) the Warrant Price then in effect shall be adjusted to equal the lesser of
(x) $0.01 and (y) (A) the Warrant Price then in effect multiplied by the number
of shares of Common Stock for which this Warrant is exercisable immediately
prior to the adjustment (without giving effect to the limitations on exercise
set forth in Section 8 hereof) divided by (B) the number of shares of Common
Stock for which this Warrant is exercisable immediately after such adjustment
(without giving effect to the limitations on exercise set forth in Section 8
hereof).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
However, if a Merger Event occurs (as described in Section 4(g) below), the
foregoing Section 4(b)(2) shall no longer apply and the following revised
Section 4(b)(2) shall apply:
 
 
(2) the Warrant Price then in effect shall be adjusted to equal (A) the Warrant
Price then in effect multiplied by the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to the adjustment (without
giving effect to the limitations on exercise set forth in Section 8 hereof)
divided by (B) the number of shares of Common Stock for which this Warrant is
exercisable immediately after such adjustment (without giving effect to the
limitations on exercise set forth in Section 8 hereof).”
 
 
c.  
A new Section 4(g) shall state: “Notwithstanding the preceding sections of this
Section 4, if the Company consummates a merger transaction, directly or
indirectly, with XXXXXXXXXX prior to the expiration of the Term, then
immediately prior to such merger (a “Merger Event”), Section 4(c) Adjustment
upon Issuance of Shares of Common Stock, Section 4(d) Certain other
Distributions, and Section 4(d) Other Provisions applicable to Adjustments under
this Section [sic], shall be of no further force and effect, and “Permitted
Issuances” defined under Section 8 hereof shall be deleted in its entirety.”

 
 
d.  
Under the definition of “Delivery Date” in Section 2(d), the words “Five (5)
Trading Days” shall be replaced with “Ten (10) Trading Days.”

 
 
e.  
For avoidance of doubt and notwithstanding anything to the contrary, neither the
Warrants, nor the Common Stock issuable upon exercise thereof, are granted any
rights by the Issuerthat obligate theIssuer to register such securities pursuant
to a registration statement or make available any exemption from registration
under any federal or state securities laws.

 
2. Consideration.As consideration for the Amendment, within 3 business days of
the date hereof, XXXXXXX shall pay to the Company $30,000.
 
3. Representations and Warranties.The Company represents and warrants to XXXXXXX
that:
 
a.  
All warranties and representations made by the Company to XXXXXXX under the
Transaction Documents are true and correct, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified by materiality, Material Adverse
Effect or dollar thresholds in the text thereof), as to the date hereof unless
they specifically relate to an earlier date in which case they shall be true and
correct as of such date.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
b.  
The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 
 
c.  
No default or Event of Default has occurred, is continuing,or upon effectiveness
of this Amendment will occur, under any of the Transaction Documents.

 
4. Limited Effect.Except as amended hereby, the Warrant shall remain in full
force and effect, and the valid and binding obligation of the parties
thereto.  Any reference in the Warrant or herein to the “Warrant” shall mean the
Warrant, as amended hereby.
 
5. Effective Time.  This Amendment shall be deemed effective from and after due
execution and delivery by each party hereto.
 
6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
7. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Warrant to be duly executed and delivered as of the date first written above.
 


 
BLAST ENERGYSERVICES, INC.
 
XXXXXXX
           
By:
/s/Michael Peterson
 
By:
/s/ XXXXXXXX
 
Name:  Michael Peterson
   
Name: XXXXXXX
 
Title:   President
   
Title: Authorized Signatory